Title: Thomas Jefferson to James Monroe, 21 January 1815
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir Monticello. Jan. 21. 15.
          When I retired from the government, I yielded with too much facility, first to the importunities of my friends to aid them in getting commands in the army and navy, next of mere acquaintances, and lastly of those also of whom I knew nothing. the business became laborious and irksome to myself, and, as I was sufficiently sensible, embarrassing and unpleasant to the government. determined at length to relieve both them & myself, I availed myself of the simultaneous change in both departments to put an end to it; and to subsequent applications I answered by making known my determination to withdraw from those sollicitations; as I accordingly have done since Armstrong & Jones entered on those offices. it is impossible however that some cases should not now and then occur in which duty as well as inclination require compliance. such a case now occurs. Colo Lancelot Minor, brother of our friend Colo John Minor, wishes a commission in the army for his son. I apprised him he could only enter in the lowest grade, and he is satisfied with that. I do not know the young man, but have known many of the name, and never knew one who did not possess worth and good sense. the papers I inclose you will speak of him more particularly, and it will be a great gratification to me, as well as to his most worthy father if he can obtain a command, and as early as propriety will admit The President also knows the family—for fear the multiplicity of your business should put the return of my letters to mr Eppes Etc. out of recollection, I remind you of their return, and assure you of my affectionate esteem & respect.
          Th: Jefferson
        